DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7, 9-21 are allowable. Claims 2, 4, 9-13, 15, 17, 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement [ among inventions as set forth in the Office action mailed on 5/12/21, is hereby withdrawn and claims 2, 4, 9-13, 15, 17, 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims  1-7, 9-21  are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a connection portion that is connected to a side of the sealing portion, wherein an outer diameter of the sealing portion is less than an outer diameter of the connection portion, wherein the 
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.

The prior art, either alone or in combination, does not disclose or render obvious two penetration holes that extend from the input end to the output end and are disposed in the adapter body, wherein each of the penetration holes are configured to accommodate a part of a connecting piece of an optical fiber connector when the input end is inserted into a lock cap of the optical fiber connector; and a lock slot disposed on the outer sidewall, wherein the lock slot extends at a second angle in a circumferential direction of the input end, wherein the second angle is less than or equal to 90 degrees, and wherein the lock slot is configured to accommodate a lock protrusion on an inner side of the lock cap and be snap-fitted to the lock protrusion in combination with the rest of claim  14 for the reasons stated by Applicant in the Remarks section filed 12/30/21.
It is noted that claim 14 is allowable because the unique combination of each and every specific element stated in the claim.


It is noted that claim 16 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874